DENY and Opinion Filed April 20, 2021




                                    S   In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00231-CV

                     IN RE BURNCO TEXAS, LLC, Relator

          Original Proceeding from the 298th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-20-05488

                        MEMORANDUM OPINION
               Before Justices Osborne, Pedersen, III, and Goldstein
                            Opinion by Justice Osborne
      Relator’s April 9, 2021 petition for writ of mandamus challenges the trial

court’s order compelling three apex depositions. Entitlement to mandamus relief

requires relator to show that the trial court has clearly abused its discretion and that

relator has no adequate appellate remedy. In re Prudential Ins. Co., 148 S.W.3d

124, 135–36 (Tex. 2004) (orig. proceeding). After reviewing the petition and record,

we conclude that relator has not demonstrated a clear abuse of discretion.

Accordingly, we deny the petition for writ of mandamus. See TEX. R. APP. P.
52.8(a). Having denied the petition, we also deny relator’s emergency motion for

temporary relief as moot.



                                        /Leslie Osborne/
                                        LESLIE OSBORNE
                                        JUSTICE


210231F.P05




                                      –2–